714 N.W.2d 317 (2006)
475 Mich. 868
Peter SHEFMAN, individually, and as assignee of Terrace Land Development Group, Plaintiff-Appellant,
v.
Douglas E. KUTHY and Douglas E. Kuthy, P.C., Defendants-Appellees.
Docket Nos. 130296 & (63). COA No. 255889.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to adjourn is also considered, and it is DENIED as moot.